DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 06 September 2022.  As directed by the amendment: claims 1-3 & 5-8 have been amended, and no claims have been cancelled or added.  Thus, claims 1-8 are presently pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an embodiment wherein “said rubberized fabric band of said protective layer is wound onto said inner layer in a reverse direction with respect to subsequent windings which define said outer layer” (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
While the figures show a band (12) forming the protective layer being wound onto said inner layer, the figures do not show the outer layer (i.e. 16 & 17) as wound or otherwise formed from windings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informality: 
Claim 1 recites “the corrugation of said inner layer deriving from ridges with a helical extension configured to define a helical wave” in lines 10-11. This limitation appears grouped with a limitation defining “an outer later, in which said helix is embedded”. This may cause confusion as to whether the new limitation regarding the corrugation somehow modifies the outer layer rather than the inner layer. To improve clarity, the limitation of “the corrugation of said inner layer deriving from ridges with a helical extension configured to define a helical wave” should either be moved to the lines defining the inner layer or moved to its own list item, etc. However, see related 35 U.S.C. 112(b) rejections in this action. 
Appropriate correction is required.

As mentioned in the previous action, bullets or other list indicators (e.g. “(-)" or “(•)”) as used in claim 1 are generally superfluous and may lead to issues during prosecution as claims are amended, or otherwise lead to doubt as to whether certain limitations of the dependent claims are also included in the lists since they are not also indicated in the same manner. 
As per 37 CFR 1.75(i), where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. These line indentations should serve the same purpose as the bullets or list indicators, without introducing the additional complexity. If the Applicant wishes to keep the bullets or list indicators, care should be taken to apply them consistently throughout the prosecution process.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an inner layer constituted by a tubular sheath…”. It is unclear if “constituted by” in this instance is intended to define an open construction (e.g. an inner layer comprising) or a closed construction (e.g. an inner later consisting of). See MPEP § 2111.03. 
This issue was noted in the previous action but does not appear to have been addressed. By contrast, similar recitations in claims 2, 3, 5, 6 & 8 were amended to read “comprises” rather than “constituted by”, but such a correction was not applied to claim 1. 

Claim 1 further recites “the corrugation of said inner layer deriving from ridges with a helical extension configured to define a helical wave”. This limitation renders the claim indefinite as the intended scope is unclear. 
As set forth in MPEP § 2173.05(a)(I), claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention. 
In the instant case, it is unclear if the corrugation of said inner layer “deriving from ridges with a helical extension configured to define a helical wave” is a positive recitation of one or more additional structural elements (i.e., ridges, helical extensions, a helical wave, etc.), or if the entire phrase is merely describing the shape of the corrugations (e.g. the ridge portions of the corrugations follow a helical shape along the length of the tube). Moreover, it is not clear what precisely is meant by “a helical wave” in this context. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4, 6 & 7 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (US 3,047,026) in view of Logan et al. (US 4,013,101; hereafter Logan).
Regarding claims 1, 2 & 6, Kahn discloses (fig. 1) a multilayer tube (10), comprising, in succession from inside outward:
an inner layer (13) constituted by a tubular sheath which defines a passage duct (generally indicated at 21) for a fluid (see col. 3, lines 50-55) and is corrugated at least on an outer surface thereof (i.e., on a radially outer surface, toward the tube exterior), thus defining troughs (see annotated fig. 1 below), 
a protective layer (14; see col. 2, lines 38-42) for said inner layer and which follows its corrugated shape (as shown), 
a helix (12; col. 2, line 49: “the reinforcing helix 12”) wound on said protective layer and positioned on a bottom of said troughs (as shown), and 
an outer layer (incl. 16, 17 & 18), in which said helix is embedded (as shown), the corrugation of said inner layer deriving from ridges with a helical extension configured to define a helical wave (see below).

    PNG
    media_image1.png
    293
    598
    media_image1.png
    Greyscale






Regarding the limitation wherein “the corrugation of said inner layer deriving from ridges with a helical extension configured to define a helical wave”, as can be seen from fig. 1 of Kahn, the corrugated shape of the inner layer includes troughs (see annotated fig. 1 above), each of which is flanked by two ridges which extend outwardly relative to the trough on either side of the helix element 12. As would be understood by a person having ordinary skill in the art, as the helix element extends in a helical manner, the ridges and troughs of the corrugation of the inner layer, which embrace the helix, would also extend helically. Additionally, when viewed in cross-section as in fig. 1, the corrugated shape, formed by the troughs and ridges, forms a wave-like undulation. 
Thus, as best understood, the corrugation of said inner layer is at least partially formed from (i.e. is “derived from”) ridges with a helical extension which are configured to define a helical wave, as claimed. 

Kahn describes the protective layer (14) as “a woven or braided fabric reinforcement”, but explains that “other fibrous or filamentary reinforcements distributed longitudinally or circumferentially” of the inner layer may also be used (col. 2, lines 38-42).
Kahn does not explicitly disclose the additional limitation of the protective layer being made of a rubberized band or filament (claim 1), wherein the protective layer comprises a rubberized fabric band wound onto said inner layer (claim 2), or wherein said protective layer comprises a band made of rubberized material wound onto said inner layer (claim 6). 
As a preliminary matter, the examiner notes that applicant’s specification describes rubberized bands and filaments as “per se known” and suggests that they may be made by the depositing a “frictioning material…preferably an elastomeric material” on a calendering unit, and passing a band or filament therethrough (pg. 5, lines 19-24). As understood then, a “rubberized” fabric band refers to a fabric band which has been deposited or otherwise embedded in a frictioning material (e.g., an elastomeric material). 
Logan teaches (e.g., col. 4, lines 11-16) that “[i]n reinforced hose constructions, it has been found that the most effective use of reinforcing material, whether in the form of a wire, fabric, etc., is obtained when the load-bearing elements of the reinforcing material are aligned parallel with forces acting in the hose wall when pressure is applied” and further suggests that, by considering hoop stress and longitudinal stress, an ideal hose construction should be arranged to have the reinforcing elements parallel to a resultant force vector R, at an angle θ (see fig. 1). Logan explains that this angle (which works out to 54° 44’, independent of hose dimensions and pressure) may be called the “neutral angle” and is “the optimum angle at which any reinforcing means should be arranged” to obtain “the highest burst strength and good stability under pressure”, though in practice, the reinforcing means may be applied between 50° and 60° (col. 5, line 66 - col. 6, line 6). 
Logan teaches methods of forming a tube / hose using layers formed from rubberized bands having fibers (F) embedded therein (see col. 6, lines 25-47), the fibers aligned in parallel to form reinforcing strands (e.g., see figs. 1 & 3), wherein the bands are wound about the longitudinal axis (21) of the tube at the angle θ in a helical manner. Logan further admits that “[i]t will also be appreciated that a more conventional reinforcing element or material, such as a wire, fabric, or the like would also be similarly arranged as the strand S” (col. 4, lines 54-57). 
Logan explains that, by proper selection of the elastomeric material of the rubberized bands, the different layers of the tube may be readily bonded together upon curing of the tube construction (col. 7, lines 33-44; fig. 7).
Finally, Logan suggests that an additional “outer cover” and “inner liner” (not shown) may be provided for each of the disclosed tube constructions (col. 21, lines 46-57), and that the disclosed techniques are also suitable for forming corrugated tubes (see figs. 18-22; e.g., col. 10, lines 43-55). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer tube of Kahn such that the protective layer (i.e. the “woven or braided fabric reinforcement” 14) comprises / is made of a rubberized fabric band (i.e. which may also be considered a band made of rubberized material) wound onto said inner layer (e.g., helically wound so that strands of the fabric are at or near the neutral angle), in view of the teachings of Logan, as the use of a known technique (e.g., providing a fibrous or fabric reinforcement material to a tube construction by embedding such in an elastomeric material, i.e. rubberizing, and applying a band of the combined rubberized material to the tube construction by winding in a helical manner at or near the neutral winding angle, as in Logan) to improve a similar device (the multilayer tube of Kahn, having such a fabric reinforcement layer) in the same way (e.g., the rubberization enabling the fabric reinforcement layer to securely bond to adjacent elastomeric layers during curing, the winding arranging the strands of the fabric reinforcement to lie parallel to forces in the tube wall during use, contributing to high burst strength and good stability under pressure, as suggested by Logan). 
As a result, all of the limitations of claims 1, 2 & 6 are met, or are otherwise rendered obvious. 

Regarding claim 4, where Logan teaches that providing a reinforced layer with strands arranged parallel to the neutral angle is optimal to provide high burst pressure and good stability under pressure, Logan further explains that “in actual practice, a second ply or layer portion of reinforcing elements is generally necessary to counteract the resultant of hoop stress and end thrust on the opposite end of the hose construction”, suggesting that “the second ply or layer may be of any suitable known construction or may be similar to the first named ply or layer portion while being arranged in an opposite sense to the first…” (col. 6, lines 12-21; see fig. 3). 
As set forth in MPEP § 2141(II)(C), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. "KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
In the instant case, a person of ordinary skill in the art would recognize that the tube construction of Kahn comprises two fabric reinforcement layers: protective layer 14 adjacent the inner layer and an additional textile reinforcement layer 18 in the outer layer. In view of the teachings of Logan above that two reinforcement layers should be provided in practice, and arranged in opposite senses (i.e. reverse winding directions) to counteract resultant forces at opposite ends, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to further modify the multilayer tube of Kahn such that the rubberized fabric band of the protective layer is wound onto said layer in one direction (i.e. at or near the neutral winding angle in one winding direction, as taught above) and the textile reinforcement layer of the outer layer is provided by winding the same in a reverse direction (i.e. winding the textile reinforcement later at or near the neutral winding layer but in an opposite sense / winding direction).
As so modified, the resulting tube reads on the additional limitation of claim 4 wherein said rubberized band of said protective layer is wound onto said inner layer in a reverse direction with respect to subsequent windings which define said outer layer. 

Regarding claim 7, Kahn discloses the additional limitations wherein said outer layer (16, 17, 18) comprises at least one layer made of elastomeric material (16 & 17; col. 2, lines 50-54: “a strip 16 of elastomeric material”; col. 2, lines 55-56: “an outer portion 17, also of elastomeric material”) and at least one textile reinforcement layer (18; col. 2, lines 56-57: “a woven or braided fiber reinforcement 18”).

Claims 1, 3, 6 & 7 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of Ball (US 3,817,288).
Regarding claims 1, 3 & 6, Kahn discloses (fig. 1) a multilayer tube (10), comprising, in succession from inside outward:
an inner layer (13) constituted by a tubular sheath which defines a passage duct (generally indicated at 21) for a fluid (see col. 3, lines 50-55) and is corrugated at least on an outer surface thereof (i.e., on a radially outer surface, toward the tube exterior), thus defining troughs (see annotated fig. 1 below), 
a protective layer (14; see col. 2, lines 38-42) for said inner layer and which follows its corrugated shape (as shown), 
a helix (12; col. 2, line 49: “the reinforcing helix 12”) wound on said protective layer and positioned on a bottom of said troughs (as shown), and 
an outer layer (incl. 16, 17 & 18), in which said helix is embedded (as shown), the corrugation of said inner layer deriving from ridges with a helical extension configured to define a helical wave (see below).

    PNG
    media_image1.png
    293
    598
    media_image1.png
    Greyscale






Regarding the limitation wherein “the corrugation of said inner layer deriving from ridges with a helical extension configured to define a helical wave”, as can be seen from fig. 1 of Kahn, the corrugated shape of the inner layer includes troughs (see annotated fig. 1 above), each of which is flanked by two ridges which extend outwardly relative to the trough on either side of the helix element 12. As would be understood by a person having ordinary skill in the art, as the helix element extends in a helical manner, the ridges and troughs of the corrugation of the inner layer, which embrace the helix, would also extend helically. Additionally, when viewed in cross-section as in fig. 1, the corrugated shape, formed by the troughs and ridges, forms a wave-like undulation. 
Thus, as best understood, the corrugation of said inner layer is at least partially formed from (i.e. is “derived from”) ridges with a helical extension which are configured to define a helical wave, as claimed. 

Kahn describes the protective layer (14) as “a woven or braided fabric reinforcement”, but explains that “other fibrous or filamentary reinforcements distributed longitudinally or circumferentially” of the inner layer may also be used (col. 2, lines 38-42).
Kahn does not explicitly disclose the additional limitation of the protective layer being made of a rubberized band or filament (claim 1), wherein the protective layer comprises a band made of rubberized non-woven fabric wound onto said inner layer (claim 3), or wherein said protective layer comprises a band made of rubberized material wound onto said inner layer (claim 6). 
Ball teaches (fig. 1) a multilayer tube comprising an inner layer (1), a protective layer (2) for said inner layer, a helix (3) wound on said protective layer, and an outer layer (4). Ball further teaches (col. 2, lines 35-47) that the protective layer (2) is formed by “a sheet of non-woven matrix of nylon filaments…assembled by heating under light pressure a thin layer of filaments to cause bonding at the cross-over points of the filaments and to form the sheet of material” (i.e. a non-woven fabric, as understood) which is then “impregnated with rubber latex, cut into strips of material and is helically wrapped onto the surface of the inner lining 1”. Ball also explicitly refers to the use of “non-woven fabric” (e.g. see col. 6, lines 1-2: “the matrix of non-woven fabric”). 
Ball explains that, during manufacture of conventional reinforced tubes, the reinforcement element (i.e., the helix) may shrink and cut into the lining of the tube (col. 1, lines 5-14). However, “the support layer 2 acts to prevent the shrinkage of the reinforcement layer 3…from “cheese cutting” into the inner lining 1 and also strengthens or stiffens the hose assembly” (col. 2, lines 54-58).  
Ball suggests (col. 4, lines 55-67) that using bands of rubberized non-woven material allows for the use of thinner layers of polymer, and a very thin layer of the non-woven fabric “so that a hose with considerably thinner walls can be made for equivalent performance with resulting saving in materials. The use of such a thin matrix is possible due to the dimensional stability of the non-woven fabric and its relatively high strength/thickness ratio and despite the fact that some 80 percent of its volume is constituted by voids a relatively small amount of latex is needed to impregnate it”. Finally, Ball explains that additional savings are made possible with the non-woven fabric as the strip material can be made without an expensive calendering machine (col. 5, lines 3-9). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer tube of Kahn such that the protective layer comprises a band made of rubberized non-woven fabric wound onto said inner layer (i.e., is made of a rubberized band / comprises a band made of rubberized material wound onto said inner layer), in view of the teachings of Ball, as the use of a known technique (i.e. providing a protective fabric support layer between an inner layer and a helical reinforcement element as a band of rubberized non-woven fabric wound onto said inner layer, as in Ball) to improve a similar device (the multilayer tube of Kahn, having a fabric protective layer between an inner layer and a helical reinforcement element) in the same way (e.g., enabling the use of thinner walls as permitted by the dimensional stability and relatively high strength/thickness ratio of non-woven fabric, and further enabling additional cost savings by reducing material usage and avoiding the requirement to use an expensive calendering machine, as each suggested by Ball). 
As a result, all of the limitations of claims 1, 3 & 6 are met, or are otherwise rendered obvious. 



Regarding claim 7, Kahn discloses the additional limitations wherein said outer layer (16, 17, 18) comprises at least one layer made of elastomeric material (16 & 17; col. 2, lines 50-54: “a strip 16 of elastomeric material”; col. 2, lines 55-56: “an outer portion 17, also of elastomeric material”) and at least one textile reinforcement layer (18; col. 2, lines 56-57: “a woven or braided fiber reinforcement 18”).

Claims 1, 5 & 7 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of Stefano et al. (US 4,096,888; hereafter Stefano).
Regarding claims 1 & 5, Kahn discloses (fig. 1) a multilayer tube (10), comprising, in succession from inside outward:
an inner layer (13) constituted by a tubular sheath which defines a passage duct (generally indicated at 21) for a fluid (see col. 3, lines 50-55) and is corrugated at least on an outer surface thereof (i.e., on a radially outer surface, toward the tube exterior), thus defining troughs (see annotated fig. 1 below), 
a protective layer (14; see col. 2, lines 38-42) for said inner layer and which follows its corrugated shape (as shown), 
a helix (12; col. 2, line 49: “the reinforcing helix 12”) wound on said protective layer and positioned on a bottom of said troughs (as shown), and 

    PNG
    media_image1.png
    293
    598
    media_image1.png
    Greyscale
an outer layer (incl. 16, 17 & 18), in which said helix is embedded (as shown), the corrugation of said inner layer deriving from ridges with a helical extension configured to define a helical wave (see below).





Regarding the limitation wherein “the corrugation of said inner layer deriving from ridges with a helical extension configured to define a helical wave”, as can be seen from fig. 1 of Kahn, the corrugated shape of the inner layer includes troughs (see annotated fig. 1 above), each of which is flanked by two ridges which extend outwardly relative to the trough on either side of the helix element 12. As would be understood by a person having ordinary skill in the art, as the helix element extends in a helical manner, the ridges and troughs of the corrugation of the inner layer, which embrace the helix, would also extend helically. Additionally, when viewed in cross-section as in fig. 1, the corrugated shape, formed by the troughs and ridges, forms a wave-like undulation. 
Thus, as best understood, the corrugation of said inner layer is at least partially formed from (i.e. is “derived from”) ridges with a helical extension which are configured to define a helical wave, as claimed. 

Kahn describes the protective layer (14) as “a woven or braided fabric reinforcement”, but explains that “other fibrous or filamentary reinforcements distributed longitudinally or circumferentially” of the inner layer may also be used (col. 2, lines 38-42).
Kahn does not explicitly disclose the additional limitation of the protective layer being made of a rubberized band or filament (claim 1), or wherein the protective layer comprises a rubberized filament wound onto said inner layer (claim 5). 
Stefano teaches (e.g. fig. 3) a corrugated tube construction comprising an inner layer (12), a helix (18), and a protective layer (20), described explicitly as a “rubberized fabric cover 20” (col. 3, line 21), including a woven fabric material (22) embedded between a “tie gum” layer 26 and a cover layer 24 (col. 3, lines 21-32). 
While initially described as a woven fabric material, Stefano later elaborates that the textile layer (22) “may be used in various forms, for example as a woven fabric, a knit, braid, spiral and the like, formed for instance of filaments, cords, twisted strands or stable fibers of a polymeric material. The reinforcement may be twined about the inner tube in a continuous fashion using a braiding or knitting machine, for instance, or wrapped on the tube, and in the latter case is preferably rubberized according to the invention with the interlayer tie gum applied to one or both surfaces of the reinforcement” (col. 5, lines 32-42). 
In other words, Stefano suggests that forming a fabric reinforcement as a spiral formed of filaments wrapped on the tube (i.e. at least one filament wound on the tube) is a suitable alternative (among others) to providing the fabric reinforcement as a braided or woven fabric and, when provided in a wrapped manner, is preferably rubberized. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer tube of Kahn such that the protective layer comprises / is made of a rubberized filament wound (i.e. in a spiral fashion) onto said inner layer, as the simple substitution of one known textile reinforcement arrangement (i.e. the woven or braided fabric originally disclosed by Kahn) for another (the wound rubberized filament, as suggested by Stefano) to obtain predictable results (i.e. a textile reinforcement layer which can be applied via winding rather than a potentially more complex braiding or knitting arrangement, etc.). 
Additionally, or alternatively, the above modification would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention as obvious to try, as it amounts to choosing the form of a textile reinforcement from a finite number of identified, predictable solutions (the various textile reinforcement forms identified by Stefano) with a reasonable expectation of success, especially considering that Stefano suggests that the various listed forms are suitable alternatives, and Kahn otherwise suggests that “other fibrous or filamentary reinforcements” may be used. 
As a result, the limitations of claims 1 & 5 are met, or are otherwise rendered obvious.


Regarding claim 7, Kahn discloses the additional limitations wherein said outer layer (16, 17, 18) comprises at least one layer made of elastomeric material (16 & 17; col. 2, lines 50-54: “a strip 16 of elastomeric material”; col. 2, lines 55-56: “an outer portion 17, also of elastomeric material”) and at least one textile reinforcement layer (18; col. 2, lines 56-57: “a woven or braided fiber reinforcement 18”).

Claim 8 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of any of Logan, Ball or Stefano as applied to claim 1 above, and further in view of Martucci et al. (US 8,418,729; hereafter Martucci).
Regarding claim 8, Kahn discloses that the inner layer may be made a variety of materials including rubbers or elastomeric organic plastics (col. 2, lines 30-37), and suggests that, when used with gasoline, fuel oil or other hydrocarbons or various chemicals, the interior layer is formed of a material which is insoluble to the liquid being transported (col. 3, lines 50-55). However, Kahn does not explicitly disclose the additional limitation wherein said inner layer comprises a fluorinated polymer.
Martucci teaches (e.g., fig. 2) a multilayer tube comprising a corrugated inner layer (12), a protective layer (13), a helix (22), and an outer layer (30), and suggests that the inner liner is formed of a fluorinated polymer (e.g. a fluorocarbon polymer such as PTFE, FEP, PFA or ETFE; see col. 4 lines 7-19), which is resistant to chemical degradation and allows the use of, e.g., vehicle fuels, without corroding the liner (col. 4, lines 21-25). More broadly, Martucci suggests that polymeric fluorocarbon materials “possess the requisite chemical and temperature resistant properties for most fuel hose applications” (col. 1, lines 23-25). 
The examiner notes that PTFE, FEP, and PFA are also identified as examples of fluorinated polymers in the applicant’s specification, with PTFE being preferred (pg. 1, lines 14-18; pg. 4, lines 20-21). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer tube of Kahn such that said inner layer comprises a fluorinated polymer (i.e. a fluorocarbon polymer such as PTFE, FEP, PFA or ETFE), in view of the teachings of Martucci, to take advantage of the desirable properties of such materials, including chemical and temperature resistance, when employed to form an inner layer of a tube (as known to be suitable for such an application in view of Martucci) especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As a result, the limitations of claim 8 are met, or are otherwise rendered obvious.

Response to Arguments
Applicant's arguments filed 06 September 2022 have been fully considered. 
Regarding the objection to the drawings, applicant argues “according to U.S. practice, drawings are not always necessary in order for one of ordinary skill in the art to understand the invention. See, MPEP 608.02. For example, the reverse of a direction (that is illustrated) would not need to be illustrated in order for one of ordinary skill in the art to grasp the meaning of claim 4…”. This argument is not found to be persuasive for the following reasons. 
First, the feature which was indicated as not shown in the figures was not the protective layer winding direction, per se, but rather that “said rubberized fabric band of said protective layer is wound onto said inner layer in a reverse direction with respect to subsequent windings which define said outer layer”. Thus, while a winding of the protective layer having a winding direction is shown, the outer layer is not shown to be formed from “subsequent windings” which are wound in a reverse direction relative to the protective layer, as claimed. 
Second, the requirement for drawings where necessary to understand the invention is not the only criteria for determining whether the drawings are complete. As set forth in MPEP § 608.02(d), 37 CFR 1.83(a) requires that the drawings in a nonprovisional application “must show every feature of the invention specified in the claims”. As the feature discussed above is specified in the claims, it must be shown in the figures. The issue of whether is it necessary for proper understanding is distinct from the issue of whether it is specified in the claims. 
37 CFR 1.83(a) further provides that “conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)”. Thus, even conventional features not required for understanding must be present in the figures, though a detailed illustration is not necessarily required. 
Finally, it is noted that MPEP § 608.02(d) also states “[a]ny structural detail that is of sufficient importance to be described should be shown in the drawing. (Ex parte Good, 1911 C.D. 43, 164 OG 739 (Comm’r Pat. 1911).”. 

Regarding applicant’s arguments directed to the grounds of rejection under 35 U.S.C. 102 and 103, it is first noted that applicant’s amendments to the claims have overcome the grounds of rejection under 35 U.S.C. 102 as previously set forth. However, new or amended grounds of rejection under 35 U.S.C. 103 have been applied to the amended claims in this action, as necessitated by applicant’s amendments. Additionally, the amendments to claim 1 have necessitated new grounds of rejection under 35 U.S.C. 112(b), as set forth above. 
To the extent applicant’s arguments remain applicable to the grounds of rejection in this action, the following responses are provided. 
Regarding applicant’s argument that Kahn does not disclose “a helical wave”, it is first noted that the intended scope of this limitation is unclear, as set forth in this action. However, as set forth in the grounds of rejection in this action, inner layer of Kahn is seen as corrugated “at least on an outer surface thereof” (i.e. the radially outer surface), as claimed, and such corrugation does have a helical extension (i.e. the ridges of Kahn are formed on either side of the helix 12 and thus would also extend helically as claimed). 
In response to applicant's argument that “the Kahn tube is not a straight (smooth) tube but rat[h]er a tube with an undulating profile…The claimed helix wound on the protective layer fills the troughs and is thus at the same level as the peaks of the undulation of the inner layer 11”, it is noted that the features upon which applicant relies (i.e., the tube being straight / smooth, the helix filling the troughs to be at the same level as the peaks, etc.) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753